DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 16/677,091 filed 11/07/2019 by Azad Darbandi, Juergen Hildinger, and Florian Schoewel.  
Claims 1-19 are currently pending and have been fully considered.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-9, 12-13, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by FUHR (US 2014/02134687 A1).
With respect to claims 1 and 19.  FUHR teaches a vehicle 10 having a battery system 20 (paragraph 0033).  The battery system includes a plurality of batteries or cells 24 together with systems for regulating the cells (paragraph 0038).  This includes systems for managing the thermal behavior of the battery system, such as routing of effluent, such as gases that may be vented from the cell 24 (paragraph 0039).  The battery system includes a cover or housing 23 that encloses the components of the 
The individual electrochemical cells 24 include a housing 26 (paragraph 0048).  The housing then includes a vent 52 which releases gases or effluent from the electrochemical cells (paragraph 0048).  As seen in Figure 9 the vent 52 is provided to discharge fluid downwardly with respect to the installation position of the storage device.  
With respect to claims 2 and 4.  FUHR further teaches a thermally conductive plate 43 coupled to a lower portion of the tray 42 (paragraph 0055).  The battery module then is configured to have a thermal management fluid flow past the thermally conductive plate 43 to provide cooling for the cells 24 (paragraph 0056).  The plate 43 may be configured to have the fluid flow through the plate 43 (paragraph 0056).  This is taken to be the cooling line (see Figure 11).  
With respect to claims 5-6 and 8.  FUHR teaches the storage system 21 includes a cover 23 that encloses the components of the battery system (paragraph 0040).  A different number of modules 22 may be included in the battery system 21 (paragraph 0040).  Further as seen in Figures 3 and 4 the system includes a storage base, and between these two elements is taken to be an accommodating region (see the cutaway in Figure 3).  
With respect to claim 9.  FUHR teaches the cooling line provided in the storage base (Figure 17).  
With respect to claims 12-13 and 15.  FUHR teaches as seen in Figure 3 connections configured to provide electrical energy located on the opposite side of the degassing unit.  The cells include at least terminals 38, 39 which are then connected to bus bars 36 (paragraph 0044).  As seen in Figure 9 the elements of the terminals and the vent 52 are located on opposite sides.  
With respect to claim 16.  FUHR teaches as seen in Figure 9 a plurality of cells 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUHR (US 2014/02134687 A1) in view of BITSCHE (US 2009/0220850 A1) and BRAMBRINK (US 2016/0248061 A1).
Claim 3 is dependent upon claim 2 which is rejected above under 35 U.S.C. 102(a1) in view FUHR.  FUHR teaches the chamber 50 through which effluent from the vent 52 enters (paragraph 0048).  The chamber 50 then is located above the cooling line as seen in Figure 10.  However, FUHR does not explicitly teach or suggest that the degassing unit is aligned with the cooling line and configured to conduct fluid to the cooling line and to melt the cooling line using fluid so that the cooling medium escapes from the cooling line.
BITSCHE teaches a liquid cooled battery (abstract).  The battery includes multiple cells (paragraph 0022).  The battery is cooled via a cooler 3 which has a volume 4 through which cooling medium can flow (paragraph 0023).  The end face of the storage cells are located in the base, and the cooling medium flows through the cooler to contact the base of the storage cells (paragraph 0024).  The cooling medium flow through a supply line into the cooler, and is carried away through an output line 8 (paragraph 0025).  Each of the storage cells has a safety valve 12 which opens the housing of the storage cell above a predetermined internal pressure (paragraph 0030).  If an overpressure occurs the storage cell the housing will break along weak points (paragraph 0031).  Formed is an opening 14 in the housing which allows gases to escape from the storage cells (paragraph 0031).  The overpressure in the cell is thus dissipated (paragraph 0031).  The opening is created in an area of the base of the storage cell, the gases will emerge from the defective storage cell, and the gases are 
FUHR teaches the thermally conductive plate but does not teach the thermally conductive plate is configured to be melted.  
BRAMBRINK teaches a battery pack of a battery module (paragraph 0294).  The battery pack housing encloses a battery module interior, and the housing has accommodation spaces for battery cells (paragraph 0296).  The battery cells have at the base a preferential fracture cite such that any flame that escapes from the battery cell escapes from the underside thereof (paragraph 0297).  The module housing then has a safety wall section 20 having material properties so that the thickness of the safety wall section allows to be burned through (paragraph 0298).  Thus any flame that escapes from a battery cell can burn through the safety wall section of the module housing, as a result the energy from the flame can get out of the module and pack and that further damage to the cells can be prevented (paragraph 0303).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the safety wall section of BRAMBRINK provided in the module housing of FUHR, in combination with the teachings of BITSCHE that allows for the gas effluent to be cooled into the coolant, as this is a combination of known prior art elements in order to achieve predictable results.  Specifically, having the effluent discharge into the coolant would have the beneficial results of allowing the hot gases to be efficiency cooled (see BITSCHE paragraph 0032).  Then further the safety wall section of BNRAMBRINK would have been obvious in order to have the conductive plate of FUHR being made of a material capable of being melted in order for the gas 
With respect to claim 7.  FUHR teaches the storage system 21 includes a cover 23 that encloses the components of the battery system (paragraph 0040).  A different number of modules 22 may be included in the battery system 21 (paragraph 0040).  Further as seen in Figures 3 and 4 the system includes a storage base, and between these two elements is taken to be an accommodating region (see the cutaway in Figure 3).  
With respect to claim 14.  FUHR teaches as seen in Figure 3 connections configured to provide electrical energy located on the opposite side of the degassing unit.  The cells include at least terminals 38, 39 which are then connected to bus bars 36 (paragraph 0044).  As seen in Figure 9 the elements of the terminals and the vent 52 are located on opposite sides.  

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUHR (US 2014/02134687 A1) in view of UEDA (WO 2017029865 A1).
Claim 10 is dependent upon claim 5, and claim 11 is dependent upon claim 6, both of which are rejected above under 35 U.S.C. 102(a1) in view of FUHR.  FUHR does not explicitly teach where the storage base has a larger wall thickness than the storage cover.  
UEDA teaches a battery pack that includes a plurality of battery cells (abstract).  There is included a housing section, including a bottom and top section with different 
At the time the invention was filed one having ordinary skill in the art would have been motivated to have the base portion have a larger wall thickness than the cover, as UEDA teaches that the wall thickness may be adjusted to control the heat capacities of these portions, and further that the lid portion may be thin to not substantially contribute to the heat dissipation.  Further FUHR teaches that it is the bottom portion that has the heat dissipation elements.  Therefore having the storage base of FUHR be a larger thickness than the cover, as this is a combination of known prior art elements in order to achieve predictable results.   

Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over FUHR (US 2014/02134687 A1) in view of SODEYAMA (US 2020/0243822 A1).
Claim 17 is dependent upon claim 16 which is rejected above under 35 U.S.C. 102(a1) in view of FUHR, claim 18 is dependent upon claim 17.  FUHR teaches as seen in Figure 9 a plurality of cells 24.  However, FUHR does not explicitly teach different degassing units that discharge fluids in different directions.
 SODEYAMA teaches a battery that includes a can with an bottom portion with an arc shaped groove (abstract).  When abnormal heat is applied to the battery, gas is 
At the time the invention was file done having ordinary skill in the art would have been motivated to include the safety valve on the top side of the cells as taught in SODEYAMA as well as on the bottom, for the cells of FUHR as this is a simple combination of known prior art elements in order to achieve predictable results, as both FUHR and SODEYAMA teaches cylindrical cells having overcharge protection elements, and therefore this combination would have been predictable at the time the invention as filed.  Further such a substitution would result in at least a second degassing unit with a different orientation, such as the top side of the cells with the safety valve, as well as the groove on the bottom side of the cells of FUHR.  Therefore the first and second degassing units would be located on different sides of the storage elements and are configured to discharge the fluids in different directions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722